DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “the predetermined length is a length that allows at least a part of the protrusions of one of the separators and a corresponding part of the protrusions of the other of the separators to overlap each other and does not allow the protrusions of one of the separators to fit into the recesses of the other of the separators.” It is unclear how the length of a weld prevents the protrusion from fitting into the recess of the other separators. The inherent feature of a weld of any length is that it would prevent any shift or movement such that the protrusion does not fit/fall into the recess of the other separators. A review of par. 39 in the specification does not clarify the limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka (US 20200083544 A1) in view of Miyazawa (US 20090092872 A1).
Claim 1. Kataoka discloses a manufacturing method of a fuel cell (fuel cell, Fig. 1), the manufacturing method comprising 
a welding step (laser welding, Fig. 4) in which a plurality of protrusions (66, Fig. 4) of each of a pair of separators (first 30 and second separators 32) is welded with the protrusions overlapping each other such that laser welding is intermittently performed on a plurality of welding positions (welding is performed at the overlapping portion, Fig. 4), each of the separators having, on a surface facing a membrane-electrode-
Kataoka does not disclose the membrane-electrode assembly has a gas diffusion layer.
Miyazawa discloses a fuel cell with corrugated separators where the laser welded zones (Fig. 1, par. 63) faces a membrane electrode assembly 3 with a gas diffusion layer 6A. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kataoka to incorporate the teachings of Miyazawa and have a membrane electrode assembly. Doing so would have the benefit of allowing gas not used for the reaction at the electrodes to be discharged (par. 49, Miyazawa).
Claim 2. Kataoka in view of Miyazawa discloses the manufacturing method of a fuel cell according to claim 1, further comprising a pressing step in which, prior to the welding step, the pair of separators is pressed with the pair of separators overlapping each other (holder 90 and base 86 applies a pressing force to the separators and the separators are overlapping each other, par. 55).
Claim 3. Kataoka in view of Miyazawa discloses the manufacturing method of a fuel cell according to claim 2, wherein in the pressing step, the pair of separators is pressed using a pressing jig (holder 90 and base 86 applies a pressing force to the separators and the separators are overlapping each other, par. 55).
Claim 4. Kataoka in view of Miyazawa discloses the manufacturing method of a fuel cell according to claim 3, wherein: the pressing jig has openings (openings 98, Fig. 4) for welding at positions corresponding to the welding positions in the welding step; and laser welding is performed through the openings with the pair of separators pressed by the pressing jig (laser is applied through the holder’s openings, Fig. 4).
Claim 5. Kataoka in view of Miyazawa discloses the manufacturing method of a fuel cell according to claim 4, wherein in the pressing step, a punching process is performed on the welding positions through the openings (pressing members 102 apply pressure to the welding zone, Fig. 6, par. 65).
Claim 6. Kataoka in view of Miyazawa discloses the manufacturing method of a fuel cell according to claim 1, wherein: the pair of separators is disposed so as to define between the separators, flow paths through which a coolant flows (coolant flows 36a; Fig. 4 shows a section of the separator where there is a gap for the gas H2 to flow through; it only shows the passage for the H2, however, it would be the same for the coolant passage 36a); 
and in the welding step, a welding length per laser irradiation operation in a direction in which the flow paths extend is longer than a width of the protrusions in the direction perpendicular to the direction in which the flow paths extend (Fig. 3 shows the dashed line 76 which is the outer welding zone, where it is understood that the laser welds all along the welding zone, par. 61, which would make its length significantly longer than the width of the protrusion).
Claim 7. Kataoka in view of Miyazawa discloses the manufacturing method of a fuel cell according to claim 1, wherein: each of the separators has, on the surface facing the membrane-electrode-gas diffusion layer assembly, 
recesses such that the surface is corrugated in the surface direction (Fig. 4 the separators are corrugated and has recesses); and the predetermined length is a length that allows at least a part of the protrusions of one of the separators and a corresponding part of the protrusions of the other of the separators to overlap each other and does not allow the protrusions of one of the separators to fit into the recesses of the other of the separators (inherent feature of the weld is that it binds the two overlapping protrusions such it will not move and fit/fall into the recess of the other separator).
Claim 8. Kataoka in view of Miyazawa discloses the manufacturing method of a fuel cell according to claim 1, wherein: the fuel cell has the pair of separators and the membrane-electrode-gas diffusion layer assembly adjacent to the pair of separators (separators 33 are adjacent to the MEA 28, fig. 2); and by performing the laser welding, flow paths through which a coolant flows are formed between the pair of separators (coolant flows through the passage 36a which passes through the separators, Fig. 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMPSON A CHEN/               Examiner, Art Unit 3761                                                                                                                                                                                         
/JOHN J NORTON/               Primary Examiner, Art Unit 3761